330 F.2d 704
Ancil ADKINS, Plaintiff-Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education andWelfare, Defendant-Appellee.
No. 15485.
United States Court of Appeals Sixth Circuit.
April 17, 1964.

Harry C. Campbell, Pikeville, Ky., for appellant.
George I. Cline, U.S. Atty., Arthur L. Brooks, Jr., Asst. U.S. Atty., Lexington, Ky., for appellee.
Before WEICK, Chief Judge, and O'SULLIVAN and PHILLIPS, Circuit judges.


1
ORDER AFFIRMING JUDGMENT OF DISTRICT COURT.


2
Appellant filed a complaint under 42 U.S.C. 405(g) in the United States District Court for the Eastern District of Kentucky to review a final decision of the Secretary of Health, Education and Welfare denying appellant's claim for total and permanent disability benefits under the Social Security Act.  The District Court sustained appellee's motion for summary judgment and dismissed the complaint, and appellant has appealed to this Court.


3
The hearing examiner had denied appellant's application for benefits and his decision, when the Appeals Council overruled the request for review, became the final decision of the Secretary of Health, Education and Welfare.


4
Upon consideration, we are of the opinion that the findings of the Secretary are supported by substantial evidence and therefore are conclusive.  42 U.S.C. 405(g); Ward v. Ribicoff, 198 F. Supp. 15 (E.D.Tenn.), aff'd, 309 F.2d 157 (C.A.6).


5
The judgment of the District Court is affirmed.